Citation Nr: 1712907	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a service-connected sinus condition.

2. Entitlement to a rating in excess of 30 percent for service-connected gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to February 1993.  This case comes before the Board of Veterans' Appeals (Board) from Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in July 2010 and July 2015.   

The July 2010 rating decision continued a noncompensable (0 percent) rating for the Veteran's service-connected sinus condition.

An interim February 2011 rating decision assigned a temporary 100 percent evaluation for the Veteran's service-connected sinus condition based on surgical or other treatment necessitating convalescence, effective April 21, 2010, and assigned a noncompensable (0 percent) evaluation, effective June 1, 2010. 

An interim January 2012 rating decision increased the rating for the Veteran's service connected sinus condition from noncompensable (0 percent) to 10 percent, effective January 12, 2009. 

A February 2015 Board decision (by a VLJ other than the undersigned) (1) remanded the issue of a rating in excess of 10 percent for the Veteran's service-connected sinus condition, and (2) referred the issue of entitlement to service connection for sleep apnea to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The July 2015 rating decision, (1) continued a 30 percent rating for the Veteran's service-connected GERD and (2) denied service connection for sleep apnea.  In a July 2016 notice of disagreement, the Veteran contested (1) the rating for GERD and (2) the denial of service connection for sleep apnea.  The RO has not issued a statement of the case (SOC) for such issues; thus the Board takes jurisdiction of such matters for the limited purpose of ordering corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  

The case is now assigned to the undersigned.

The issues of entitlement to a rating in excess of 30 percent for GERD and entitlement to service connection for sleep apnea area addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From September 3, 2015, the evidence reasonably shows that the Veteran's sinus condition has been manifested by headaches and pain that resulted in more than six non-incapacitating episodes per year; evidence of osteomyelitis following radical surgery, or repeated surgeries are not shown.


CONCLUSION OF LAW

The criteria for a higher 30 percent rating (but not higher) for the Veteran's sinus condition are met as of September 3, 2015.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.97 Diagnostic Code 6599-6514 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.


Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When an unlisted condition is encountered it will be rated by analogy under the Code for a closely related disease or injury in which not only the functions affected but the anatomical location and symptoms are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected sinus condition has been rated by analogy as 10 percent disabling under 38 C.F.R. § 4.97, Code 6955-6514.  Under the general rating formula for sinusitis (Codes 6510-6514), a 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, DC 6514 (2016).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the Veteran filed his claim for a compensable rating for his service-connected sinus condition on January 12, 2009, the Board will evaluate medical evidence from one year prior - that is, beginning January 12, 2008.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

On June 2009 VA nose, sinus, larynx, and pharynx examination, the Veteran reported that initially his sinus symptoms used to occur seasonally, but were now occurring year round.  He reported that he has daily running of his nose with itching, sneezing, and feeling, and occasional eye watering.  He also reported he has sinus congestion two or three times a week, and will be treated three to four times a year for acute sinus infections with antibiotics.  Occasionally his acute sinus infections will be purulent.  On physical examination, the Veteran's nose showed boggy nasal mucosa with hypertrophy of the turbinates resulting in at least a 50 percent obstruction of the nasal passages.  No polyps or septal deviation was shown.  The sinuses were nontender on examination, and the neck was supple, nontender, and no masses were detected.  Allergic rhinitis, conjunctivitis, and a chronic sinus condition were diagnosed. 

In an October 2009 statement, the Veteran reported his sinus condition had worsened. 

In an October 2009 VA primary care note, the Veteran reported having nasal stuffiness and a runny nose, which were not relieved with using Claritin and a nasal inhaler.  On examination, there was total obstruction of the right nostril.  

In a December 2009 VA ear, nose, and throat consultation note, the Veteran reported a long history of allergic rhinitis with congestion, sneezing, watery eyes, and anterior rhinorrhea.  He also reported occasional facial pain and headaches, and no recurrent episodes of sinusitis.  A computerized tomography (CT) scan indicated that the Veteran's sinuses, turbinates, oropharynx, nasopharynx, and hypopharynx were unremarkable.  His sinuses were clear except for the inferior portion of the left maxillary sinus, which contained a homogenous, rounded density that bulged superiorly, noted to be like a mucous retention cyst.  

In a February 2010 VA allergy and immunology consultation note, the Veteran reported that his symptoms of nasal obstruction and runny nose occur year round.  He reported that he uses nasal spray and allergy medication.  He also reported occasional facial pain and headaches, with no recurrent episodes of sinusitis. 

In a March 2010 VA treatment note, the Veteran reported significant problems with allergic rhinitis for several years, and reported significant trouble breathing out of his nose.  He also reported using cetirizine, fluticasone, and sinuses rinses without much relief.  The reviewing otolaryngology resident assessed allergic rhinitis with significant nasal obstruction.  

In April 2010, a septoplasty and inferior turbinate out-fracture reduction was performed at a VA hospital.  The post-operative diagnoses were a leftwardly deviated caudal septum, maxillary crest deviation, and inferior turbinate hypertrophy.  At a May 2010 VA post-operative follow up, he reported having trouble breathing through his right nostril, mild pain in between his eyebrows, and a burning sensation intra-nasally.  Allergic rhinitis was diagnosed. 

On July 2010 VA nose, sinus, larynx, and pharynx examination, the Veteran reported a long-standing history of allergic rhinitis, sinus congestion, rhinorrhea, excessive sneezing, watering, burning, and itchy eyes.  He reported using Flonase, Loratadine, and was having facial pain and headaches.  He also reported having no recurrent episodes of rhinitis in the previous year, but was having increased difficulty breathing through his nostrils, chronic nasal stuffiness, and burning, itching eyes.  On physical examination, he Veteran's nose still had some hypertrophy of turbinates causing less than 25 percent obstruction bilaterally with no polyps.  

In July 2010 the Veteran began receiving weekly allergy injections at a VA Medical Center, which he received until December 2010.  

In January 2011 the Veteran began receiving monthly allergy injections at a VA Medical Center, which he received until December 2014.

In the Veteran's notice of disagreement, received in May 2012, the Veteran reported that his service-connected sinus condition had worsened and that he had at least 15 episodes a year where his sinus condition flared up and he had to miss work.

In a statement received in August 2013, the Veteran reported that he had to miss several days from work due to his recurrent sinus infections, breathing, and allergy problems.  He also reported waking up each morning with crust on his nose.  He described that on several occasions he would have small nose bleeds after trying to clean his nose, blowing his nose, and would have blood stained mucus coughed up.  He also reported that he has to leave his work area several times during his shift in order to clear his nose because of the dust in the area.  

In a July 2014 VA allergy and immunology treatment note, the Veteran reported that he continued to have sinus headaches about three times per week, and that over the past few weeks he has had sinus drainage with brownish/green sputum, sore throat, no fever, and daily runny eyes.

In a later July 2014 VA allergy and immunology treatment note, the Veteran reported that he continues to have symptoms of frequent watery, pruritic eyes, and sneezing despite having monthly allergy shots for several years.  Allergic rhinitis was diagnosed and the Veteran was prescribed a reformulated immunotherapy.

In January 2015 the Veteran once again began receiving weekly allergy injections at a VA Medical Center, which continued through March 2016. 

In an April 2015 statement, the Veteran reported that he missed work and was incapacitated eight times in 2014, and was incapacitated three times in 2015.  He described that he missed work because of recurrent sinus infections, breathing, and allergy problems.  He also reported walking up each morning with crust on his nose.  He described that on several occasions he would have small nose bleeds after trying to clean his nose, blowing his nose, and would have blood stained mucus coughed up.  He also reported that he has to leave his work area several times during his shift in order to clear his nose because of the dust in the area.  

On June 2015 VA nose, sinus, larynx, and pharynx examination the Veteran reported mild occurrences of nose bleeding, ongoing phlegm, migraine headaches, and the need for occasional steroid pack and shorter term antibiotics.  Diagnoses of chronic sinusitis and allergic rhinitis were noted.  The examiner noted the Veteran had episodes of sinusitis manifested by headaches.  In the prior 12 months, the Veteran did not have any incapacitating episodes requiring prolonged antibiotic treatments, and had four non-incapacitating episodes.  The examiner noted that there was not greater than 50 percent obstruction of either side of the Veteran's nasal passage due to rhinitis, there were no nasal polyps, and no granulomatous condition.  The examiner did note there was permanent hypertrophy of the nasal turbinates.  The examiner opined that there has been an increased involvement of the Veteran's sinuses, but there has not been a significant increase in sinusitis or increased nasal obstruction.  The examiner also noted that the Veteran's sinus condition did not impact his ability to work, although the Veteran regularly works in dusty conditions which cause increased allergy symptoms. 

In an August 2015 statement, the Veteran reported that he has been "incapacitated" nine times so far that year due to his chronic sinus condition and that he was experiencing a runny nose, a severe cough, headaches, itchy and watery eyes, sneezing, a stiff neck, difficulty breathing, and excessive mucus from his nose.  He also reported that his sinus condition caused him to miss work at least six days a month or more.  

In a November 2015 VA allergy and immunology treatment note, the Veteran reported having a sinus headache with yellow-green sinus discharge.  

Analysis

Based on a review of the record, the Board concludes that the Veteran meets the criteria for a higher evaluation of 30 percent (but not greater) for his sinus condition, beginning September 3, 2015, the date VA received the Veteran's statement describing worsened symptoms. 

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his sinus condition. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of severity of his disability according to the appropriate diagnostic code in VA's Rating Schedule.  Code 6514 explicitly defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  The medical evidence does not show that the Veteran's sinusitis was manifested by any incapacitating episodes requiring bed rest and treatment by a physician during the period under review.  Affording the Veteran the benefit of the doubt, the Board therefore, considers the Veteran's September 2015 statement to be describing the symptoms of non-incapacitating episodes, rather than identifying incapacitating episodes.  

In his August 2015 statement, the Veteran reported experiencing nine episodes  of increased symptoms due to his chronic sinus condition, manifested by runny nose, a severe cough, headaches, itchy and watery eyes, sneezing, a stiff neck, difficulty breathing, and excessive mucus from his nose.  The Veteran has shown headaches and pain, but not purulent discharge.  Instead, during the period under review he was diagnosed with rhinorrhea, which is the free discharge of a thin nasal mucous.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1665 (31st ed. 2007).  On the other hand, a purulent discharge involves pus.  DORLAND'S at 1581.  Nevertheless, after reconciling all the evidence into a consistent disability picture, the Veteran has experienced six or more episodes of increasingly severe symptoms including episodes of headaches and pain and the Board therefore concludes that he has a disability picture that more nearly approximates the schedular criteria for a 30 percent rating.

However, the Veteran's sinus condition disability does not warrant a higher (50 percent) disability rating because the Veteran has not undergone radical surgery with chronic osteomyelitis  or multiple procedures with continuing symptoms.  Moreover, the Board finds the Veteran's reports of sinusitis are not and do not equate to near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus.  Accordingly, the Board finds that disability picture does not rise to the level or more nearly approximate the disability picture of a 50 percent disability rating.  See 38 C.F.R. § 4.21 Code 6514.

Extraschedular Consideration and TDIU

The Board has also considered whether the Veteran's claim for an increase rating for his service-connected sinus condition should be referred for an extra-schedular rating.  See 38 C.F.R. 38 C .F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In this case, the Board finds that referral for extra-schedular consideration is not warranted.  The Veteran's service-connected sinus condition, although rated by analogy, is contemplated and reasonably described by the rating criteria.  See 38 C.F.R. § 4.97.  The Veteran has described symptoms including headaches, itchy and watery eyes, sneezing, a stiff neck, difficulty breathing, and excessive mucus.  As previously described, such symptoms are addressed by the rating schedule.  Nor is there evidence that the sinus condition manifests with additional symptoms beyond those described and addressed by the Rating Schedule and as described above.  The Board recognizes that the Veteran has reported that his sinus condition interferes with his use of a C-PAP machine to treat his sleep apnea.  However, the Veteran's claim of entitlement to service connection for sleep apnea is addressed in the REMAND section below.

Accordingly, the Board finds that a comparison of the Veteran's sinus with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. At 118-119.

Finally, the evidence of the record does not show or suggest, and the Veteran has not alleged, that he is unemployable due to his service-connected sinus condition.  While the Veteran has reported frequent absences from work due to his sinus condition, the record shows that he has been employed throughout the period under review and does not suggest that his sinus condition (alone or in combination with other service-connected disabilities) renders him unable to obtain and maintain substantially gainful employment.  The matter of entitlement to a total disability rating based on individual unemployment is therefore not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

An increased rating of 30 percent (but no higher) for his service-connected sinus condition is granted from September 3, 2015, subject to the regulations governing payment of monetary awards.


REMAND

The Board notes that the July 2015 rating decision continued a 30 percent rating for the Veteran's service-connected GERD and denied service connection for sleep apnea.  The Veteran filed a notice of disagreement in July 2016 for the rating of GERD and entitlement to service connection for sleep apnea.  The RO has not issued a SOC in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999) when this occurs, the Board must remand the case for the issuance of an SOC.  The Veteran is advised that these matters are not before the Board at this time, and will be before the Board only if he files a substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an appropriate SOC for the Veteran's claims of entitlement to a rating in excess of 30 percent for GERD and entitlement to service connection for sleep apnea.  He should be advised of the time provided for filing a substantive appeal.  If he timely perfects an appeal in the matter it should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


